Citation Nr: 1219929	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  06-23 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of the right knee, to include as secondary to herbicide exposure.  

2.  Entitlement to service connection for osteoarthritis of the left knee, to include as secondary to herbicide exposure.  

3.  Entitlement to service connection for a chronic disability characterized by numbness, tingling, and muscle weakness of the right lower extremity, to include as secondary to herbicide exposure.  

4.  Entitlement to service connection for a chronic disability characterized by numbness, tingling, and muscle weakness of the left lower extremity, to include as secondary to herbicide exposure.  

5.  Entitlement to service connection for osteoarthritis of the right elbow, to include as secondary to herbicide exposure.  

6.  Entitlement to service connection for osteoarthritis of the left elbow, to include as secondary to herbicide exposure.  

7.  Entitlement to service connection for a chronic disability characterized by numbness, tingling, and muscle weakness of the right upper extremity, to include as secondary to herbicide exposure.  

8.  Entitlement to service connection for a chronic disability characterized by numbness, tingling, and muscle weakness of the left upper extremity, to include as secondary to herbicide exposure.  

9.  Entitlement to service connection for a respiratory disability, to include as secondary to herbicide exposure.  

10.  Entitlement to service connection for soft-tissue sarcoma, to include as secondary to herbicide exposure.  

11.  Entitlement to service connection for chloracne, to include as secondary to herbicide exposure.  

12.  Entitlement to an effective date prior to February 15, 2005, for the award of service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his son


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968, and from September 1988 to March 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Oakland, California, Department of Veterans Affairs (VA) Regional Office (RO), which awarded the Veteran service connection, effective February 15, 2005, for posttraumatic stress disorder (PTSD), and awarded him a 50 percent initial rating.  The Veteran subsequently initiated and perfected an appeal of the initial rating and effective date assigned his service connection award.  

In a December 2007 rating decision by the Oakland RO, the Veteran was awarded an initial rating of 100 percent (total schedular) for his service-connected PTSD, effective February 15, 2005.  Because he was granted the maximum schedular rating available for his service-connected disability, the issue of entitlement to an increased initial rating for PTSD is no longer before the Board.  

This appeal also arises from a March 2008 rating decision from the Oakland RO, which denied service connection for osteoarthritis of the knees and elbows, neurological disorders of the upper and lower extremities, soft tissue sarcoma, chloracne, and a respiratory disorder.  The Veteran subsequently initiated and perfected appeals of these rating determinations, and these issues are part of his pending appeal.  

In July 2009, the Veteran testified at a travel board hearing before a Veterans Law Judge.  A copy of the transcript is of record.  

In October 2009 and December 2010, the Board remanded the claims for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record reflects that the Veteran was afforded a Board hearing in July 2009 before a Veterans Law Judge (VLJ) that is no longer employed by the Board.  Consequently, in April 2012, the Board advised the Veteran by letter that he had the right to another hearing by the VLJ who will decide his appeal.  See 38 U.S.C.A. § 7102 (West 2002); 38 C.F.R. § 20.707 (2011).  Thus, the Veteran was asked whether he desired to have a new Board hearing via an April 2012 letter.  In May 2012, he responded in the affirmative, requesting a hearing before a Board VLJ at the local regional office. 

In order to comply with the Veteran's request, further action by the RO is required prior to the Board's consideration of this matter.  Accordingly, this case is REMANDED for the following action: 

Schedule the Veteran for a travel board hearing before a Veterans Law Judge at the Oakland RO.  The Veteran and his representative, if any, should be notified of the date and time of the hearing.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


